Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 18, 2021

                                       No. 04-21-00087-CV

 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Post Oak Clean Green,
                             Inc.,
                           Appellants

                                                 v.

       GUADALUPE COUNTY GROUNDWATER CONSIDERATION DISTRICT,
                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-1245-CV-C
                          Honorable W.C. Kirkendall, Judge Presiding


                                          ORDER

       The briefs of appellants Texas Commission on Environmental Quality and Post Oak
Clean Green, Inc. were originally due on April 14, 2021. Appellants’ first motion for extension
of time was granted, extending the deadline for filing the briefs until May 19, 2021. On May 14,
2021, Texas Commission on Environmental Quality filed a motion requesting an additional
extension of time to file both appellants’ briefs until June 2, 2021, for a total extension of forty-
nine days. After consideration, we GRANT the motion and ORDER appellants Texas
Commission on Environmental Quality and Post Oak Clean Green, Inc. to file their briefs by
June 2, 2021.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court